DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 8, 10 and 12-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or suggest (claim 1) the facing section is located to extend over a first pair of semiconductor chips adjacent to each other among the plurality of semiconductor chips, and in the non-facing section, the second wiring conductor is connected to a portion of the first wiring conductor, the portion being located at a midpoint between a second pair of semiconductor chips adjacent to each other among the plurality of semiconductor chips as recited within the context of the claim, (claim 12) a first part of the first wiring conductor, the first part being located on a first flat surface, and a second part of the first wiring conductor, the second part being located on a second flat surface that intersects with the first flat surface, the second wiring conductor is located on a third flat surface that faces the second flat surface, in the facing section, the second part of the first wiring conductor and the second wiring conductor face each other, and in the non-facing section, the first part of the first wiring conductor and the second wiring conductor are disposed to intersect with each other as recited within the context of the claim, and, (claim 14) a first portion in which the first wiring conductor and the second wiring conductor are separated at a first distance from each other, and a second portion in which the first wiring conductor and the second wiring conductor are separated at a second distance from each other, the second distance being different from the first distance as recited within the context of the claim.


Response to Arguments
Applicant’s arguments, see p. 9-10, filed 12.20.2021, with respect to overcoming the rejections and objections of the previous Office Action have been fully considered and are persuasive.  The claims are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346. The examiner can normally be reached 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/Andres Munoz/Primary Examiner, Art Unit 2894